626 F. Supp. 2d 1349 (2009)
In re: VICTORIA'S SECRET UNDERGARMENTS/INTIMATE APPAREL PRODUCTS LIABILITY LITIGATION.
MDL No. 2061.
United States Judicial Panel on Multidistrict Litigation.
June 15, 2009.
Before JOHN G. HEYBURN II, Chairman, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN, II, Chairman.
Before the entire Panel: Plaintiff in the Middle District of Louisiana action has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation. Movant and responding plaintiff's support centralization in the Southern District of Ohio. Defendants[1] oppose centralization or, alternatively, support centralization in the Southern District of Ohio.
This litigation currently consists of four actions listed on Schedule A and pending in four districts, one action each in the Southern District of Florida, the Middle District of Louisiana, the District of New Jersey, and the Eastern District of New York.[2]
*1350 On the basis of the papers filed and hearing session held, we find that Section 1407 centralization would not necessarily serve the convenience of the parties and witnesses or further the just and efficient conduct of this litigation. While each action alleges that Victoria's Secret undergarments are defective, it appears that this common allegation may be overshadowed by factual issues unique to each action. Victoria's Secret sells a vast array of brands, styles, and colors of undergarments, and they are manufactured by various factories with components from various suppliers. Therefore, it is likely that discovery will vary among the actions. To the extent there might be any duplicative discovery and/or inconsistent pretrial rulings, alternatives to transfer exist that can minimize such possibilities. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (J.P.M.L.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these four actions is denied.
            SCHEDULE A
MDL No. 2061  IN RE: VICTORIA'S
SECRET UNDERGARMENTS/INTMATE
APPAREL PRODUCTS LIABILITY
LITIGATION
Southern District of Florida
Jerilyn G. Amaya v. Victoria's Secret
  Stores, LLC, et al., C.A. No. 9:08-81367
Middle District of Louisiana
Helen Anderson v. Victoria's Secret
  Stores, LLC, et al., C.A. No. 3:09-127
District of New Jersey
Linda Bryk v. Victoria's Secret Stores,
  LLC, et al., C.A. No. 2:08-5838
Eastern District of New York
Kimberly Moses v. Victoria's Secret
  Stores, LLC, et al., C.A. No. 1:08-4688
NOTES
[1]  Victoria's Secret Stores, LLC, Victoria's Secret Direct Brand Management, LLC, Victoria's Secret Stores Brand Management, Inc., and Limited Brands, Inc. (collectively Victoria's Secret),
[2]  The Panel has been notified that six additional related actions have been filed, four actions in the Southern District of Ohio and two actions in the Middle District of Florida.